EXHIBIT (10)U

2007 NAMED EXECUTIVE OFFICER

SUMMARY OF BASE SALARY, BONUS AWARD OPPORTUNITIES,

AND EXECUTIVE BENEFITS AND PERQUISITES

Base Salary

The table below sets forth the base salaries established for the 2007 fiscal
year for the Company’s Principal Executive Officer and Principal Financial
Officer and the next three most-highly compensated executive officers who were
serving in those capacities at December 31, 2006 (the “NEOs”).

Name and Principal Position

 

Amount

 

Douglas M. Baker, Jr.

Chairman of the Board, President and

Chief Executive Officer

 

$

900,000

 

 

 

 

 

Steven L. Fritze

Executive Vice President and Chief

Financial Officer

 

$

450,000

 

 

 

 

 

James A. Miller

Executive Vice President — Institutional

Sector

 

$

400,000

 

 

 

 

 

Lawrence T. Bell

Senior Vice President, General Counsel

and Secretary

 

$

355,000

 

 

 

 

 

C. William Snedeker

Executive Vice President — Global

Services Sector

 

$

330,000

 

 

Bonus Award Opportunities

 

The Company maintains annual cash incentive programs for executives referred to
as the Management Incentive Plan or MIP and Management Performance Incentive
Plan or MPIP.  The Company’s stockholders approved the current version of the
MPIP in 2004, an annual incentive plan under which awards should qualify as
performance based under Internal Revenue Code Section 162(m).  On February 22,
2007, as required under the terms of the MPIP, the Compensation Committee of the
Board (“Committee”) selected Messrs. Baker, Fritze and Miller to participate in
the MPIP for 2007, established the 2007 performance goal based upon the
performance criteria of diluted earnings per share (“EPS”), set an EPS
performance target of a designated earnings per share, and designated a cash
award of 300% of the base salary of each such officer for 2007 to the extent the
goal is achieved.  The award is subject to and interpreted in accordance with
the terms and conditions of the MPIP and no amount will be paid under the MPIP
unless and until the Committee has determined the extent to which the
performance goal has been met and the corresponding amount of the award earned
by the participant.  The MPIP permits the Committee to exercise downward
discretion so as to pay an amount which is less than the amount of the award
earned by the participant.  In applying this downward discretion, the Committee
considers


--------------------------------------------------------------------------------


underlying operable metrics communicated to the participant, which are noted in
the table below.  Messrs. Bell and Snedeker will participate in the MIP in 2007
and the operating metrics with respect to their participation are similarly
noted in the table below.

 

 

Target
Award
Opportunity

 

Potential Award Payouts at Different Levels 
of Performance
(% of Target Award)

 

Performance Measure Mix

 

 

 

(% of base

 

 

 

 

 

 

 

 

 

Business

 

 

 

Name

 

salary)

 

Threshold

 

Target

 

Max

 

EPS

 

Unit

 

Individual

 

Douglas M. Baker

 

110

%

40

%

100

%

200

%

100

%

0

%

0

%

Steven L. Fritze

 

60

%

40

%

100

%

200

%

70

%

0

%

30

%

James A. Miller

 

60

%

40

%

100

%

200

%

30

%

70

%

0

%

Lawrence T. Bell

 

55

%

40

%

100

%

200

%

70

%

0

%

30

%

C. William Snedeker

 

55

%

40

%

100

%

200

%

30

%

70

%

0

%

Executive Benefits and Perquisites

The following table sets forth the executive benefits and perquisites made
available by the Company to the NEOs for the 2007 fiscal year.

 

Executive Benefit

 

Description

Physical Examination

 

·  Annual reimbursement

Mirror Savings and Pension Plan

 

·  Nonqualified ERISA excess benefit plans intended to restore benefits limited
by law under the tax-qualified savings and pension plans

·  Executives may also elect to defer up to 25% of base salary and annual bonus,
subject to the same investment alternatives and returns as under the
tax-qualified savings plan

Supplemental Executive Retirement Plan

 

·  Maximum annual benefit of 60% of highest five consecutive years of base
salary and annual bonus (offset by other qualified and nonqualified pension
benefits)

·  Provides past service credit

Post-Retirement Death Benefit

 

·  Two times final average pay

Executive Life, Accidental Death and Dismemberment and Business Travel Accident
Insurance

 

·  Each are three times annual compensation for the preceding year

Long-Term Disability Insurance

 

·  60% of compensation, less the amount of the qualified benefit

Company Automobile

 

·  Full reimbursement to principal executive officer

·  $39,800 purchase price or $790 monthly lease rate for other named executive
officers

Financial Counseling

 

·  Five percent of base salary for principal executive officer

·  Three percent of base salary for other named executive officers

Club Memberships

 

·  Limited to principal executive officer

Private Aircraft Usage

 

·  Limited to principal executive officer (Not used in 2006)

 


--------------------------------------------------------------------------------


 

Spousal Travel

 

·  Only when related to a business purpose

Relocation Expense

 

·  Includes home sale assistance, transportation of household goods, temporary
living costs, travel to new location, home finding costs, closing costs on home
purchase and expense allowance.

 


--------------------------------------------------------------------------------